Citation Nr: 0607182	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
condition.

2.  Entitlement to service connection for residuals, head 
injury, to include paranoid schizophrenia.

3.  Entitlement to an increased evaluation for chronic 
anterior cruciate ligament insufficiency, left knee, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
changes, left knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to service connection for residuals, right 
shoulder injury.

ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to May 
1982 and active duty for training ("ACDUTRA") from June 16, 
1984 to June 30, 1984.  The veteran separated from the Army 
National Guard in January 1985.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the North Little Rock, Arkansas Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for a bilateral elbow 
condition, residuals of a right shoulder injury and residuals 
of a head injury.  The rating decision granted service 
connection for chronic anterior cruciate ligament 
insufficiency, left knee, evaluated as 30 percent disabling 
and degenerative changes, left knee, evaluated as 10 percent 
disabling.  

The veteran failed to report to his requested video 
conference hearing in October 2005.

The issue of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral elbow condition was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.

2.  Residuals, head injury, to include paranoid 
schizophrenia, were not incurred in or aggravated as a result 
of the veteran's military service, nor may they be presumed 
to have been so incurred or aggravated.

3.  Chronic anterior cruciate ligament, left knee, is 
characterized by severe subluxation and lateral instability.  

4.  Arthritis of the left knee is characterized by painful 
movement, flexion limited to 135 degrees and no limitation of 
extension.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral elbow condition are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

2.  The criteria for the establishment of service connection 
for residuals, head injury, to include paranoid 
schizophrenia, are not met.  38 U.S.C.A. §§ 1131, 1133, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

3.  The schedular criteria for a rating in excess of 30 
percent for chronic anterior cruciate ligament insufficiency, 
left knee are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5299-5257 (2005).

4.  The criteria are not met for a rating higher than 10 
percent specifically for degenerative changes in the left 
knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

In this case, a rating decision dated February 2003 denied 
claims for service connection for a bilateral elbow 
condition, residuals of a right shoulder injury and residuals 
of a head injury.  The rating decision also granted service 
connection for chronic anterior cruciate ligament 
insufficiency, left knee, evaluated as 30 percent disabling 
and degenerative changes, left knee, evaluated as 10 percent 
disabling.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the veteran in March 2001, January 2004 and 
March 2005.  The letters fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decision on appeal, the December 2003 Statement of the Case 
("SOC"), and July 2004 Supplemental Statement of the Case 
("SSOC"), the veteran was provided with specific 
information as to why these particular claims were being 
denied and/or assigned a particular rating, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the December 2003 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran identified facilities where he had been treated and 
private treatment records were obtained from Crittenden 
Memorial Hospital from December 1989 to December 2000; and 
treatment records from Earle Family Clinic from September 
1989 to August 2001.  The veteran also indicated that he had 
been treated at the Memphis VA Medical Center ("VAMC"); 
however, the VAMC reported that it only had a December 1984 
medical treatment note, and no further records were found.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  VA Compensation and Pension 
Exams ("VAE") were provided to the veteran in June 2002 for 
evaluation of left knee injury residuals; and in May 2004 for 
mental disorders at the Memphis, Tennessee VAMC.  Further 
examinations or opinions are not needed on these claims 
because sufficient evidence is of record.

With respect to the veteran's claim for service connection 
for a bilateral elbow condition, there is no medical evidence 
to show a diagnosis of an elbow condition during service, nor 
is there any competent evidence that suggests a current elbow 
condition.  The RO informed the veteran in its March 2001 
letter and December 2003 SOC that this evidence was necessary 
to substantiate his claim.  Under these circumstances, there 
is no duty to provide an examination or opinion with regard 
to the claim on appeal.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d).  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claims, the Board finds 
that the record is ready for appellate review.

Merits of the Claims

Entitlement to Service Connection, In General

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training ("INACDUTRA") during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2005).  Service connection on a presumptive basis is 
not available where the only service performed is ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991).

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 
38 C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horwitz v. Brown, 5 
Vet. App. 217-221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear-
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease.  Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor."  Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
presumptive disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Presumptive periods 
do not, however, apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's claimed conditions are currently 
diagnosed and whether they were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

Bilateral elbow condition

The veteran states that he injured his elbows during basic 
training in 1981 while holding his rifle and crawling.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Although the veteran claims injured his elbows during basic 
training, service medical records are completely negative of 
any complaint, diagnosis or treatment of elbow pain or injury 
in-service.  Nonetheless, the veteran alleges that he has had 
continuous symptoms since service, and he is competent to 
state that he experienced such symptoms as pain.  However, if 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  There is no such 
evidence here.  Expert medical evidence is necessary to 
establish the etiology of a disability, and because the 
veteran is not competent to provide such medical evidence, 
his statements concerning the etiology of his disability is 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Most importantly, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where service has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Apart from generalized pain, the veteran has no current 
diagnosis of a bilateral elbow disability, within VA's 
operating statutes and regulations, nor has he submitted 
competent evidence of such a disorder, linked by competent 
evidence to his military service.  See 38 C.F.R. § 3.385.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In sum, because there is no competent evidence of a current 
bilateral elbow disability, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Residuals, head injury, to include paranoid schizophrenia

The veteran states that his diagnosis of paranoid 
schizophrenia is a direct result of having been hit in the 
back of the head by a Sergeant during basic training.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

Firstly, there is no mention in the veteran's service medical 
records of the incident as described by the veteran, and he 
has provided no information from which further research can 
be conducted.  In this respect, the claimed in service event 
is wholly unsubstantiated.  

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  As explained above, "competent medical evidence" 
means, in part, evidence that is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a) (2005).  The record is devoid of any such medical 
opinion providing a nexus between the veteran's current 
paranoid schizophrenia and his service.  There is not one 
reference in the veteran's private medical records linking 
his paranoid schizophrenia to his military service.  

Record evidence first shows the veteran was first treated for 
schizophreniform disorder in November 1984 at the Arkansas 
State Hospital.  In February 1985, the veteran was readmitted 
and rediagnosed with paranoid schizophrenia.  Neither of 
these admissions, nor a subsequent admission in 1988, 
indicates that a head injury is the cause of the veteran's 
paranoid schizophrenia.  Moreover, although the veteran 
repeatedly describes being hit in the head by his Sergeant, 
the veteran's SMRs are negative for report or treatment of a 
head injury of any kind.  Other than the veteran's own 
reports of receiving an in-service head injury, there is no 
evidence substantiating the claim.  

The veteran is also not eligible for service connection on a 
presumptive basis.  Psychoses such as paranoid schizophrenia 
qualify as a presumptive disease under 38 C.F.R. 3.309 
(2005).  Although the veteran's first diagnosis of a 
psychiatric disorder was in November 1984, which is within a 
year after his discharge from active duty training, the Court 
has held that service connection on a presumptive basis is 
not available where the only service performed is active duty 
training.  Instead, the injury or disability must have 
occurred during the active duty training period.  Biggins, 1 
Vet. App. at 476-78.  Because there is no evidence that an 
injury occurred during the veteran's active duty training 
period that caused the paranoid schizophrenia or that 
paranoid schizophrenia manifested to a compensable degree 
during either his active duty training period, the veteran is 
not entitled to service connection on a presumptive basis.

The Board finds, by a preponderance of the evidence, that the 
veteran's paranoid schizophrenia is not related to event(s) 
in service, nor is it entitled to presumptive service 
connection.  In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine;" however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Increased Ratings; In General

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

In this case, the veteran appeals ratings that were assigned 
in conjunction with the grant of service connection for his 
left knee disabilities.  A February 2003 rating decision 
established service connection for the left knee disabilities 
from an effective date of March 2001, and assigned from that 
effective date the ratings now challenged on appeal.  A 
rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the effective 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Entitlement to an increased evaluation for chronic anterior 
cruciate ligament insufficiency, left knee, currently 
evaluated as 30 percent disabling

Service connection was granted for chronic anterior cruciate 
ligament insufficiency, left knee, by a February 2003 rating 
decision, which assigned a 30 percent rating for this 
disability, using Diagnostic Code 5257, effective from March 
2001.  The veteran's currently assigned 30 percent disability 
rating is the highest assignable under this Diagnostic Code 
and contemplates severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  Nonetheless, 
the Board has considered whether a higher, or a separate, 
compensable rating, could be assigned using another 
appropriate diagnostic code.  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected left 
knee disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2005).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).

There is no diagnostic code for chronic anterior cruciate 
ligament insufficiency.  Governing regulation provides that 
when an unlisted condition is encountered, it is permissible 
to rate the condition under a closely related disease or 
injury in which, not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  When an unlisted 
residual condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
bodily part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  38 
C.F.R. § 4.27 (2005).

The veteran's service-connected chronic anterior cruciate 
ligament insufficiency, left knee, is currently rated as 30 
percent disabling under Diagnostic Code 5257 which 
contemplates "other impairment of the knee."  A 10 percent 
disability rating contemplates slight recurrent subluxation 
or lateral instability.  A 20 percent disability rating 
contemplates moderate recurrent subluxation or lateral 
instability.  

As noted above, the veteran's currently assigned 30 percent 
rating contemplates severe subluxation or lateral instability 
and is the highest assignable under this Diagnostic Code.  
While a VA examination report dated in June 2002 shows the 
left knee had 5 degrees of extension with 135 degrees of 
flexion with pain on motion (discussed below), there are no 
other findings which indicate any symptoms which suggest the 
applicability of other potential diagnostic codes.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board acknowledges the veteran had patellofemoral joint 
tenderness, a positive patella grind test, and that he had 3+ 
Lachman's as well as a 3+ pivot shift and 2+ medial and 
lateral laxity.  However, the veteran's thigh musculature was 
the same in each leg.  In addition, multiple VA treatment 
records and the June 2002 VA examination report did not 
indicate any findings of atrophy due to the veteran's left 
knee disability.

The criteria for an increased rating under Diagnostic Codes 
5256 through 5263 have not been met.  The Board finds that 
the evidence does not support the assignment of an increased 
or any additional separate rating for the veteran's service-
connected anterior cruciate ligament insufficient, left knee 
disability under the Schedule.  The veteran's reports of left 
knee pain, locking on exertion, swelling, and limitation of 
motion do not meet or more nearly approximate the criteria 
for an increased or additional separate compensable rating 
under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a (2005).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  In this case, 
there is no evidence of record that indicates the veteran's 
service-connected chronic anterior cruciate ligament 
insufficiency, left knee produces a marked interference with 
his employment.  For these reasons, referral for 
consideration of extraschedular ratings for the veteran's 
chronic anterior cruciate ligament insufficiency, left knee 
is not warranted.

Entitlement to an increased evaluation for degenerative 
changes, left knee, currently evaluated as 10 percent 
disabling
VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257), a separate 10 percent rating may also 
be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).
VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
The veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  See 38 
C.F.R. § 4.27 (2005) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  Traumatic arthritis under Diagnostic Code 5010 is 
rated under Diagnostic Code 5003, pertinent to degenerative 
arthritis established by X-ray findings.  Diagnostic Code 
5003 provides for a rating on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  As such, the veteran's 
degenerative changes of the left knee have been rated under 
Diagnostic Code 5260.  Under Diagnostic Code 5260, a 
noncompensable evaluation contemplates flexion limited to 60 
degrees and a 10 percent evaluation contemplates flexion 
limited to 45 degrees.  A 20 percent evaluation contemplates 
limitation of flexion to 30 degrees.  A 30 percent evaluation 
is not warranted unless flexion is limited to 15 degrees.  At 
the veteran's June 2002 VA examination, he was able to flex 
his knee to 135 degrees with slight pain.  See DeLuca, supra.  
As flexion is not limited to 60 degrees or less, the veteran 
is not entitled to a rating in under Diagnostic Code 5260.
The Board has contemplated whether the assignment of separate 
ratings under Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of 
the leg) is warranted.  See VAOPGCPREC 9-04, supra. At the 
veteran's June 2002 VA examination, extension of the left 
knee was 5 degrees, and thus, not ratable.  Therefore, the 
Board finds that absent limitation of extension, the veteran 
is not entitled to a higher or separate rating on the basis 
of limitation of motion under Diagnostic Code 5261.

As noted, however, when the limitation of motion of the left 
knee joint is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for that joint, 
particularly when there is satisfactory evidence of painful 
motion, as in this case.  38 C.F.R. § 4.71a, Code 5003.  The 
VA examination revealed pain and swelling and the veteran 
indicated he is bothered by weightbearing, particularly if he 
walks without his knee brace.  He has difficulty with 
squatting and climbing.  However, a higher evaluation is not 
warranted unless there is evidence of compensable limitation 
of motion.  
Again, the Board considered whether a higher evaluation on an 
extra-schedular basis is warranted and has determined that 
the application of the regular schedular standards is 
appropriate.  There is no evidence that the veteran is 
unemployable because of his knee disability and therefore 
such evaluation is not warranted.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a bilateral elbow condition is denied.

Service connection for residuals, head injury, to include 
paranoid schizophrenia is denied.

An increased evaluation for chronic anterior cruciate 
ligament insufficiency, left knee, currently evaluated as 30 
percent disabling is denied.

An increased evaluation for degenerative changes, left knee, 
currently evaluated as 10 percent disabling is denied.


REMAND

The veteran filed a timely Notice of Disagreement ("NOD") 
in July 2003 with the February 2003 RO determination which 
denied service connection for residuals of a right shoulder 
injury.  A Statement of the Case ("SOC") has not been sent 
to the veteran regarding this issue.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court indicated that in a case 
in which a veteran expressed disagreement in writing with a 
decision by an agency of original jurisdiction and the agency 
of original jurisdiction failed to issue a SOC, the Board 
should remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, an SOC should be issued to the 
veteran concerning the claim of 
entitlement to service connection for 
residuals of a right shoulder 
disability.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants 
the Board to consider the issue.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


